Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0159598 (Yamane et al.) (hereinafter “Yamane”).
Regarding claim 1, Figs. 1-14 disclose a method comprising: 
transporting a sheet (P) in a processing direction (left in Fig. 3A) onto a rotatable transport (including 51);
determining an amount of rotation of the sheet (P) relative to the processing direction (left) (see, e.g., Figs 10-12); 
rotating the transport (including 51) by the amount of rotation of the sheet (P), to place the rotatable transport (including 51) in a compensating rotated position; 
transporting the sheet (P) using the rotatable transport (including 51) in the compensating rotated position to transport the sheet (P) to a marking transport (7); 
determining an amount the sheet is laterally offset (zero offset) from an alignment position (centerline in Fig. 7A) of the marking transport (7 or 20) (amount of lateral offset determined by sensors 100-102); 
transporting the sheet using the marking transport (7 or 20) to a marking engine (including 4 and 5); and
printing marks on the sheet using the marking engine (including 4 and 5) by laterally offsetting the printing marks an amount (zero offset) equal to the amount (zero offset) the sheet (P) is laterally offset from the alignment position (centerline in Fig. 7A) of the marking transport (7 or 20).
Regarding claim 2, Figs. 1-14 disclose that the amount (zero offset) the sheet (P) is laterally offset from the alignment position (centerline in Fig. 7A) of the marking transport (7 or 20) and the laterally offsetting are in a cross-process direction (S in Fig. 3A) that is perpendicular to the processing direction (left in Fig. 3A).
Regarding claim 3, Figs. 1-14 disclose that the compensating rotated position is in an opposite rotational direction from rotation of the sheet (P).
Regarding claim 4, Figs. 1-14 disclose that the rotating of the rotatable transport (including 51) is performed using a single actuator (including 31).
Regarding claim 5, Figs. 1-14 disclose that drive nips (31a and 31b in Fig. 4) of the rotatable transport (including 51) all rotate at a same rate.
Regarding claim 6, Figs. 1-14 disclose that the rotating of the rotatable transport (including 51) is performed by rotating of the rotatable transport (including 51) relative to the marking transport (7 or 20).
Regarding claim 7, Figs. 1-14 disclose that the sheet (P) is un-rotated relative to the processing direction (left in Fig. 3A) when the rotatable transport (including 51) is in the compensating rotated position.  See, e.g., Figs. 5A-7A.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653